Quillian, Presiding Judge.
Defendant appeals his conviction for child molestation. Held:
1. The general grounds are asserted in three enumerations.
The 12-year-old female victim testified as to the circumstances of the alleged molestation. In a pretrial statement defendant admitted that he performed the acts alleged. In testimony defendant denied commission of the offense and repudiated the pretrial statement.
The evidence was sufficient to authorize a rational jury to find defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
2. Enumerated as error is the admission of defendant’s pretrial statement. Defendant testified that he made the statement because the interrogating police officer promised that his wife would be released from jail and that a bond would be set for him. The police officer denied that he had made any such promise. We find that the trial court’s admission of the statement was not clearly erroneous. “ ‘Factual and credibility determinations of this sort made by a trial judge after a suppression hearing must be accepted by appellate courts unless such determinations are clearly erroneous.’ ” High v. State, 233 Ga. 153, 154 (210 SE2d 673).

Judgment affirmed.


Sognier and Pope, JJ., concur.